DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites the limitation "said predetermined height" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said at least two upper and lower heights" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said at least two upper and lower heights" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said at least two upper and lower bearing seats" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “means of a protuberance engaged in a groove” (Claim 1); “means are provided for lifting” (Claim 6); “means for lifting” (Claim 7); “means for continuously adjusting” (Claim 8) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims recite sufficient structure and are not in proper format.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim limitation “means of a fitting” (Claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification doesn’t disclose the specific structure that makes up the fitting and it doesn’t use “means for” format.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 3, 5 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent DE 20217004521 U1 to Barnstorfer Kunststofftechnik GmbH & Co.
Regarding Claim 1, Barnstorfer teaches a feeding dispenser for poultry breeding, comprising a cylindrical feed supply conduit (Barnstorfer Fig. 2 #16), an accumulation tray (Barnstorfer Fig. 2 #31/24/37) to supply the feed to poultry, wherein the accumulation tray has a circular shape and comprises a bottom wall and a side wall and an outer sliding shutter (Barnstorfer Fig. 3 #21 and #17) rotatable with respect to said supply conduit, wherein the shutter comprises a cylindrical portion (Barnstorfer Fig. 3 #17) and a truncated-cone shaped portion (Barnstorfer Fig. 3 #21) with the opening of the cone facing the accumulation tray, wherein the cylindrical portion of said shutter and said cylindrical supply conduit are coupled and free to slide between one another by means of a protuberance engaged in a groove (Barnstorfer Fig. 3 #39, #38; Fig. 5, Fig. 6, Fig. 8, Fig. 9), wherein the groove is  configured to provide an upper bearing seat for said protuberance so as to obtain a positioning height along said cylindrical supply conduit other than that of the lower minimum positioning of the shutter, characterized in that said groove is shaped to provide two bearing seats at different heights, wherein the upper bearing seat of said two bearing seats is defined by a bump (Barnstorfer Fig. 5 #43, 44) that can be surmounted (“surmounted” is interpreted as defeated or overcome) by said protuberance by elastic deformation of part of said cylindrical supply conduit and/or part of said cylindrical portion of the shutter following an upward or downward thrust exerted on said shutter with force sufficient to exceed the elastic reaction of part of said cylindrical supply conduit and/or part of said cylindrical portion of the shutter (Barnstorfer Fig. 5 and 7).
Regarding Claim 3, Barnstorfer teaches said groove (Barnstorfer Fig. 5 and 7 #45) is made on the inner surface of the cylindrical portion of said shutter, and wherein said 
Regarding Claim 4, Barnstorfer teaches wherein said groove is shaped so as to provide an inverted hook-shaped path to said protuberance and comprises two branches, and wherein said at least two upper and lower bearing seats are arranged on a same branch of said inverted hook-shaped path (Barnstorfer Fig. 5, 7, 8 and 9 satisfy the broad nature of the limitation, applicant claims two branches and the claim language does not exclude the presence of more than two branches; Fig. 5 #45 portion of it satisfies the inverted hook).
Regarding Claim 5, Barnstorfer teaches the cylindrical feed supply conduit includes, on its outer surface, at least one element indicating the height at which the shutter is located (Barnstorfer Fig. 5 and 7 #46 measurement numbers). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20217004521 U1 to Barnstorfer Kunststofftechnik GmbH & Co in view of 
Regarding Claim 2, Barnstorfer teaches the groove and protuberance, but is silent on explicitly teaching said groove is made on the outer surface of the cylindrical supply conduit, In re Gazda, 219 F.2d 449, 452, 104 USPQ 400, 402 (CCPA 1955)].
The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  

Claims 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20217004521 U1 to Barnstorfer Kunststofftechnik GmbH & Co in view of European Patent EP 1095560 to Daffi and U.S. Patent Pub. No. 2001/004776 to Thuline.
Regarding Claims 6, 7 and 8, Barnstorfer is silent on a pushing member.  However,  Daffi teaches a feed diffuser (Daffi Fig. 3 #4) coaxial with respect to the shutter (Daffi Fig. 3 #20) is arranged in the center of the accumulation tray (Daffi Fig. 3 #2), said feed diffuser having at least one substantially conical or truncated-cone shaped portion suitable for cooperating with the truncated-cone portion of said shutter to distribute the feed in the accumulation tray, and wherein said means for lifting said shutter are constituted by at least one pushing member comprising a shaft coaxial (Daffi Fig. 2 and 3 #30; all four units of #30 are coaxial around a central axis that the shutter and diffuser share) to said diffuser and freely sliding with respect to it, a supporting base (Daffi Fig. 2 and 3 #32/40) on the ground and arranged outside of the accumulation tray at an end of said shaft.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Barnstorfer with the teachings of Daffi at the time of the invention for use on a ground surface as taught by Daffi.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20217004521 U1 to Barnstorfer Kunststofftechnik GmbH & Co in view of U.S. Patent No. 6,779,488 to Corti et al.
Regarding Claim 9, Barnstorfer teaches a main supply tube line by means of a fitting (Barnstorfer Fig. 1 #10, 14, 15), but is silent on explicitly teaching wherein one choking member rotatable with respect to the  fitting is provided so as to obstruct, completely or in part, an outlet opening towards the feed supply conduit.  However, Corti teaches the general knowledge of one of ordinary skill in the art that it is known to provide a choking member rotatable with respect to the  fitting is provided so as to obstruct, completely or in part, an outlet opening towards the feed supply conduit (Corti Fig. 7 and 8).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Barnstorfer with the teachings of Corti at the time of the invention for feed control as taught by Corti.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 6, Barnstorfer is silent on explicitly teaching means are provided for lifting said shutter to a height predetermined and independent of said at least two upper and lower heights, when the accumulation tray is resting on the ground.  However, Corti teaches the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited references are a teaching of the general knowledge of one of ordinary skill in the art relating to adjustable poultry feeders:
U.S. Patent No. 10,251,373; U.S. Patent No. 7,552,697; U.S. Patent Pub. No. 2008/0257270; U.S. Patent No. 7,040,250; U.S. Patent No. 6,655,317; U.S. Patent No. 6,474,261; U.S. Patent No. 6,173,676; U.S. Patent No. 5,957,083; U.S. Patent No. 5,406,907; U.S. Patent No. 5,101,765; U.S. Patent No. 5,007,380; U.S. Patent No.4,552,095;  U.S. Patent No. 4,348,988; U.S. Patent No. 4,070,990; U.S. Patent No. 3,911,868; U.S. Patent No. 3,811,412; U.S. Patent No. 3,511,215; U.S. Patent No. 3,388,690.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



01 February 2022